Citation Nr: 1448796	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.

2.  Entitlement to service connection for excessive exophoria, claimed as an eye injury.

3.  Entitlement to an increased rating for a lung disability, diagnosed as histoplasmosis and left hilar adenopathy.


REPRESENTATION

Appellant represented by:	Robert Rolnick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that remand is necessary for further development of the Veteran's increased rating and service connection claims.

Regarding the increased rating claim for histoplasmosis, previously characterized as left hilar adenopathy, the Veteran was last afforded a VA examination to evaluate his condition in June 2008.  At that time, he denied having a productive cough and reported no functional impairment due to his respiratory condition.  Since that time, he has submitted testimony before the Board and a June 2013 statement from his wife indicating that he now experiences a persistent cough after eating and when going to bed.  Given the testimony suggesting that the Veteran's lung disability may 
have worsened since he was last afforded a VA examination, as well as the fact that it has now been well over six years since that examination, the Board finds that remand is necessary for a new VA examination.  

Next, regarding the claim for service connection for atrial fibrillation, it appears that there are outstanding relevant treatment records.  The Veteran has asserted that since the episode of atrial fibrillation documented in the service treatment records in 1977, he has continued to experience periodic episodes of atrial fibrillation, which have become more frequent with age.  During a December 2007 hospitalization, it was noted that he had a history of paroxysmal atrial fibrillation since the mid-1970s.  The Veteran also stated in his January 2008 claim that his cardiac surgeon suggested that there may be an association between the Veteran's in-service treatment and his subsequent heart problems.  The record shows that the Veteran has been receiving cardiac treatment since at least 2001, at which time he underwent a coronary artery bypass graft.  However, no private treatment records dated prior to 2007 have been associated with the claims file, and it appears that only records dated in December 2007 were requested from the Veteran's cardiologist.  Given that relevant records remain outstanding pertinent to the Veteran's atrial fibrillation claim, remand is necessary.

Additionally, after the foregoing development is complete, an addendum opinion should be obtained regarding whether the Veteran's current atrial fibrillation is related to service.  Additionally, given the November 2010 VA examiner's notation that lung disease is a risk factor for atrial fibrillation, the Board finds that the examiner should offer an opinion as to whether the Veteran's atrial fibrillation was caused or is aggravated by his service-connected lung disability.  38 C.F.R. § 3.310.  Notice pursuant to the Veterans Claims Assistance Act concerning claims for secondary service connection should also be provided on remand. 

Regarding the Veteran's eye disorder claim, the Board also finds that a new examination and addendum opinion are necessary.  The Veteran has testified that  he currently experiences some impairment with depth perception, and that prior to an eye injury in service, his vision was normal.  Service treatment records also document complaints of difficulty with depth perception.  Although the Veteran was provided a VA examination in November 2010, the examiner did not find excessive exophoria was present and the examiner offered no other diagnosis or opinion.  As such, it is not clear whether the Veteran has any current eye disorder, to include a disorder manifested by impaired depth perception, and whether any  eye disorder found is considered to be a disease or defect.  Therefore, a new examination and opinion are necessary. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice concerning the information and evidence needed to substantiate a claim for service connection for atrial fibrillation on a secondary basis.  

2.  Ask the Veteran to provide completed release forms for all health care providers who have treated him for his histoplasmosis or left hilar adenopathy, atrial fibrillation, and eye disorder, to specifically include his cardiologist who treated him from 2001 to December 2007.  After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates  of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  After the foregoing development is complete, schedule the Veteran for a VA pulmonary examination to determine the current nature and severity of his histoplasmosis/left hilar adenopathy.  The claims folder, along with any additional evidence obtained, must be made available to the examiner for review.  The examiner should complete all indicated diagnostic tests and studies, to include pulmonary function testing.  The examiner should indicate all symptoms attributable to histoplasmosis/left hilar adenopathy, to include an opinion as to whether the Veteran's symptoms of persistent cough, shortness of breath, and night sweats are related to his service-connected lung disability.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  Send the claims file to a VA physician to obtain an opinion concerning the claim for service connection for atrial fibrillation.  The claims folder and electronic VA treatment records should be reviewed by the examiner.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  

Following review of the claims file and VA treatment records, the examiner should provide on opinion as to the following:

a. Is it at least as likely as not (50 percent or higher probability) that the Veteran's current atrial fibrillation arose during active service or is otherwise etiologically related to service, to include the left hilar adenopathy diagnosed therein, any injury sustained during a September 1977 pulmonary angiography, or the episode of persistent atrial fibrillation at that time?  In providing this opinion, the examiner should address the Veteran's assertions that he had symptoms of atrial fibrillation during active duty service that continued after discharge until his recent episodes from 2001 and thereafter, and the significance of the December 1989 notation of minor heart disease.  

b. Is it at least as likely as not (50 percent or higher probability) that the Veteran's current atrial fibrillation was caused by his service-connected histoplasmosis, formerly left hilar adenopathy?  

c. If not, is it at least as likely as not (50 percent or higher probability) that the Veteran's current atrial fibrillation is permanently worsened beyond the natural progress of the condition by the service-connected lung disability?  If the atrial fibrillation is permanently worsened beyond natural progress, the examiner should attempt to provide the degree of worsening attributable to the lung condition beyond the baseline level of the atrial fibrillation disability.

The examiner should explain the reasons for the conclusions reached.  

5.  Schedule the Veteran for a VA eye examination to determine whether he has a current eye disability, and to obtain an opinion as to whether any eye disability found is related to service.  All indicated tests and studies should be performed, to include tests for depth perception if appropriate, and all clinical findings reported in detail.  The claims folder and electronic VA treatment records should be reviewed by the examiner.  

Following review of the records and examination of the Veteran, the examiner should diagnose any eye disability found, to include any disorder manifested by impairment in vision or depth perception.  If no diagnosis is warranted, the examiner should so state.  The examiner should then respond to the following:

a. Please identify whether the diagnoses found on examination, if any, are a refractive error of the eye.

b. Please identify whether any of the eye diagnoses found on examination are a congenital defect or congenital disease. 

c. Does the Veteran have any current eye disability that is at least as likely as not (50 percent probability or greater) related to an injury sustained while playing basketball in service, described as having basketball thrown hard at his face from three or four feet away.  For purposes of the opinion only, the examiner may accept that this occurred.

d. Was any congenital defect or disease of the eye identified during this examination permanently worsened by the Veteran's reported injury of being hit in the face with a basketball?

The examiner must provide a rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  After completion of the above and any additional development deemed necessary, the AOJ should again review the record.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


